Title: From George Washington to Benjamin Harrison, 10 July 1782
From: Washington, George
To: Harrison, Benjamin


                        Dear Sir;
                            Newburgh 10th July 1782
                        
                         handing me the Letters herewith inclosed (amongst others) without apprizing me of the direction of them, I opened one of yours before I discovered the mistake—I offer this as an appology to you for the Seal coming to you broken. With great esteem & Regard I am Dr Sir Yr Most Obedt & Affect Serv. 
                        
                            Go: Washington
                        
                    